           Case 4:14-cv-02543-CKJ Document 211 Filed 04/10/19 Page 1 of 10



 1 JACOBSON LAW FIRM
     2730 EAST BROADWAY BLVD., SUITE 160
 2 TUCSON, ARIZONA 85716
     TELEPHONE (520) 885-2518
 3 FACSIMILE (520) 844-1011
 4 jeff@jhj-law.com
   Jeffrey H. Jacobson, SB#019502
 5 Attorney for Plaintiff
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8 CARRIE FERRARA CLARK,                               Case No. 4:14-CV-02543-TUC-CKJ
 9                    Plaintiff,
                                                       PLAINTIFF’S PROPOSED FORM OF
10                                                     VERDICT
     vs.
11
     CITY OF TUCSON,
12                                                     Hon. Cindy K. Jorgenson
                      Defendant.
13
14           Plaintiff Carrie Ferrara Clark submits the following proposed form of verdict.
15 A.        Title VII Disparate Treatment
16
          Has Carrie Clark proved by a preponderance of the evidence that the Defendant, City
17 of Tucson, discriminated against her because of or on the basis of pregnancy, childbirth, or
   related medical conditions (including breast feeding) when it:
18
          1.    Treated Carrie Clark differently than male employees by failing to use
19 Management Rights when assigning Plaintiff to fire stations between January 1, 2013, and
20 March 26, 2013, that did not have a space which complied with federal law for expressing
   breast milk.
21
                _____ Yes _____ No
22
23         2.    Required Carrie Clark to meet, at fire department headquarters, with three
     male managers, who asked her inappropriate questions?
24
                   _____ Yes       _____ No
25
26

                                                   1
        Case 4:14-cv-02543-CKJ Document 211 Filed 04/10/19 Page 2 of 10



 1        3.     Singled out Carrie Clark to perform firefighting drills on May 22, 2014?
 2               _____ Yes    _____ No
 3
          4.    Targeted Carrie Clark for excessive inspections by checking the fit of her
 4 turnouts on May 29, 2014?
 5
                 _____ Yes    _____ No
 6
 7        If your answer to any one of Questions No. 1 through 4 is “YES,” proceed to the
   next questions. If your answer to all of Questions No. 1 through 4 is “NO,” do not respond
 8 to any other questions in Part A of this verdict form.
 9
         5.    Having found in favor of Carrie Clark as to one or more of her claims against
10 Defendant, we the jury award her the following amount in compensatory damages.

11
                 Compensatory damages: $ _________________
12
         6.    Having found in favor of Carrie Clark as to one or more of her claims against
13 Defendant, we the jury award her the following amount (if any) in punitive damages.
14
15               Punitive damages: $ _________________

16
17
18
19
20
21
22
23
24
25
26

                                                2
         Case 4:14-cv-02543-CKJ Document 211 Filed 04/10/19 Page 3 of 10



1 B.       Title VII Retaliation
2         1.     Did Carrie Clark engage in a protected activity, that is, asserting her rights or
3 filing a discrimination complaint?

4                _____ Yes            _____ No

5          If your answer to Question No. 1 is “YES,” proceed to Question No. 2. If your
     answer is “NO,” do not respond to any other questions in Part B of this verdict form.
6
7          2.    For each alleged adverse action below, please answer YES or NO:

8                a.     Did Defendant subject Carrie Clark to an adverse employment action
           when it disciplined her for her conduct during the March 20, 2013, telephone call
9
           with Assistant Chief Fischback, Deputy Chief Rodriguez, and Human Resources
10         Manager JoAnn Acosta?

11                      _____ Yes     _____ No
12               b.      Did Defendant subject Carrie Clark to an adverse employment action
13         when it deprived Carrie Clark of 3 hours of vacation time on June 19, 2014?

14                      _____ Yes     _____ No
15                c.     Did Defendant subject Carrie Clark to an adverse employment action
16         when it precluded Carrie from a 6:00 a.m. start time while on light duty from June
           19, 2014, through August 24, 2014?
17
                        _____ Yes     _____ No
18
                 d.       Did Defendant subject Carrie Clark to an adverse employment action
19
           when it restricted her to exercising at only headquarters while on light duty from
20         June 19, 2014, through August 24, 2014?

21                      _____ Yes     _____ No
22
                  e.     Did Defendant subject Carrie Clark to an adverse employment action
23         when it required her to obtain a doctor’s note on June 19, 2014, in order to exercise
           while she was on light duty from June 19, 2014, through August 24, 2014?
24
                        _____ Yes     _____ No
25
26

                                                  3
        Case 4:14-cv-02543-CKJ Document 211 Filed 04/10/19 Page 4 of 10



 1                f.      Did Defendant subject Carrie Clark to an adverse employment action
           when it gave her an Educational Counseling for her conduct during the May 22,
 2         2014, drill(s)?
 3
                        _____ Yes     _____ No
 4
                 g.     Did Defendant subject Carrie Clark to an adverse employment action
 5         when it gave her an Educational Counseling for not being in harmony with others on
           March 24, 2016?
 6
 7                      _____ Yes     _____ No

 8               h.      Did Defendant subject Carrie Clark to an adverse employment action
           when it transferred her involuntarily from Fire Prevention into Operations effective
 9
           May 1, 2016?
10
                        _____ Yes     _____ No
11
                  i.     Did Defendant subject Carrie Clark to an adverse employment action
12         when it deprived her of seniority based on the retroactive application of the new
13         Seniority Policy to May 1, 2016?

14                      _____ Yes     _____ No
15                j.    Did Defendant subject Carrie Clark to an adverse employment action
16         when it deprived her of compensation for being deposed on May 25, 2016, October
           27, 2016, January 10, 2017, and June 15, 2017?
17
                        _____ Yes     _____ No
18
                 k.     Did Defendant subject Carrie Clark to an adverse employment action
19
           when it deprived her of Paramedic Specialty Pay for one pay period in the amount of
20         $69.23?

21                      _____ Yes     _____ No
22
           If your answer to any one of (a) through (k), are is “YES,” proceed to Question No.
23 3. If your answer to all of (a) through (k), are “NO,” do not respond to any other questions
   in Part B of this verdict form.
24
           3.     Was Carrie Clark subjected to an adverse employment action because of her
25 participation in a protected activity?
26
                        _____ Yes     _____ No
                                                 4
         Case 4:14-cv-02543-CKJ Document 211 Filed 04/10/19 Page 5 of 10



1          If your answer to Question No. 3 is “YES,” proceed to the next questions. If your
     answer is “NO,” do not respond to any other questions in Part B of this verdict form.
2
3          4.    Having found in favor of Carrie Clark as to one or more of her claims against
     Defendant, we the jury award her the following amount in compensatory damages.
4
                  Compensatory damages: $ _________________
5
6
        5.    Having found in favor of Carrie Clark as to one or more of her claims against
7 Defendant, we the jury award her the following amount (if any) in punitive damages.
8                 Punitive damages: $ _________________
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                5
        Case 4:14-cv-02543-CKJ Document 211 Filed 04/10/19 Page 6 of 10



 1 C.     Fair Labor Standards Act
 2        Did the Defendant fail to provide Carrie Clark with a place, other than a bathroom,
 3 shielded from view and free from intrusion from coworkers and the public, which she could
 4 use to express breast milk?
 5
          _____ Yes              _____ No
 6
          If your answer is “YES,” proceed to the next questions. If your answer is “NO,” do
 7 not respond to any other questions in Part C of this verdict form.
 8
         Having found in favor of Carrie Clark as to one or more of her claims against
 9 Defendant, we the jury award her the following amount in compensatory damages.
10
11               Compensatory damages: $ _______________

12
         Having found in favor of Carrie Clark as to one or more of her claims against
13 Defendant, we the jury award her the following amount (if any) in punitive damages.
14
15               Punitive damages: $ _________________

16
17
18
19
20
21
22
23
24
25
26

                                               6
        Case 4:14-cv-02543-CKJ Document 211 Filed 04/10/19 Page 7 of 10



 1 D.      Fair Labor Standards Act Retaliation
 2       1.     Did Carrie Clark oppose an unlawful employment practice, that is,
 3 Defendant’s failure to provide a space to express her breast milk that complied with federal
   law
 4
                _____ Yes             _____ No
 5
         If your answer to Question No. 1 is “YES,” proceed to Question No. 2. If your
 6
   answer is “NO,” do not respond to any other questions in Part D of this verdict form.
 7
         2.     For each alleged adverse action below, please answer YES or NO:
 8
                a.      Did Defendant subject Carrie Clark to an adverse employment action
 9
         when it disciplined her for her conduct during the March 20, 2013, telephone call
10       with Assistant Chief Fischback, Deputy Chief Rodriguez, and Human Resources
         Manager JoAnn Acosta?
11
                        _____ Yes _____ No
12
13               b.      Did Defendant subject Carrie Clark to an adverse employment action
           when it deprived Carrie Clark of 3 hours of vacation time on June 19, 2014?
14
                        _____ Yes     _____ No
15
16                c.     Did Defendant subject Carrie Clark to an adverse employment action
           when it precluded Carrie from a 6:00 a.m. start time while on light duty from June
17         19, 2014, through August 24, 2014?

18                      _____ Yes     _____ No
19
                 d.      Did Defendant subject Carrie Clark to an adverse employment action
20         when it restricted her to exercising at only headquarters while on light duty from
           June 19, 2014, through August 24, 2014?
21
                        _____ Yes     _____ No
22
23                e.     Did Defendant subject Carrie Clark to an adverse employment action
           when it required her to obtain a doctor’s note on June 19, 2014, in order to exercise
24         while she was on light duty from June 19, 2014, through August 24, 2014?
25                      _____ Yes     _____ No
26

                                                 7
        Case 4:14-cv-02543-CKJ Document 211 Filed 04/10/19 Page 8 of 10



 1                f.      Did Defendant subject Carrie Clark to an adverse employment action
           when it gave her an Educational Counseling for her conduct during the May 22,
 2         2014, drill(s)?
 3
                        _____ Yes     _____ No
 4
                 g.     Did Defendant subject Carrie Clark to an adverse employment action
 5         when it gave her an Educational Counseling for not being in harmony with others on
           March 24, 2016?
 6
 7                      _____ Yes     _____ No

 8               h.      Did Defendant subject Carrie Clark to an adverse employment action
           when it transferred her involuntarily from Fire Prevention into Operations effective
 9
           May 1, 2016?
10
                        _____ Yes     _____ No
11
                  i.     Did Defendant subject Carrie Clark to an adverse employment action
12         when it deprived her of seniority based on the retroactive application of the new
13         Seniority Policy to May 1, 2016?

14                      _____ Yes     _____ No
15                j.    Did Defendant subject Carrie Clark to an adverse employment action
16         when it deprived her of compensation for being deposed on May 25, 2016, October
           27, 2016, January 10, 2017, and June 15, 2017?
17
                        _____ Yes     _____ No
18
                 k.     Did Defendant subject Carrie Clark to an adverse employment action
19
           when it deprived her of Paramedic Specialty Pay for one pay period in the amount of
20         $69.23?

21                      _____ Yes     _____ No
22
         If your answer to any one of (a) through (k), is “YES,” proceed to Question No. 3. If
23 your answer to all of (a) through (k), are “NO,” do not respond to any other questions in
   Part D of this verdict form.
24
25
26

                                                 8
         Case 4:14-cv-02543-CKJ Document 211 Filed 04/10/19 Page 9 of 10



 1          3.      Was Carrie Clark subjected to an adverse employment action because of her
     participation in a protected activity?
 2
 3                       _____ Yes    _____ No

 4         If your answer to Question No. 3 is “YES,” proceed to the next questions. If your
     answer is “NO,” do not respond to any other questions in Part D of this verdict form.
 5
           4.    Having found in favor of Carrie Clark as to one or more of her claims against
 6
     Defendant, we the jury award her the following amount in compensatory damages.
 7
                  Compensatory damages: $ _________________
 8
 9
         5.    Having found in favor of Carrie Clark as to one or more of her claims against
10 Defendant, we the jury award her the following amount (if any) in punitive damages.

11                Punitive damages: $ _________________
12
13
14
                               DATED this 10th day of April, 2019.
15
16                                            JACOBSON LAW FIRM

17
                                               s/Jeffrey H. Jacobson
18                                            Jeffrey H. Jacobson
                                              Attorney for Plaintiff
19
20
21
22
23
24
25
26

                                                 9
        Case 4:14-cv-02543-CKJ Document 211 Filed 04/10/19 Page 10 of 10



1                                 CERTIFICATE OF SERVICE
2          I hereby certify that on April 10, 2019, I electronically transmitted the attached
3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
4 Notice of Electronic Filing to the following CM/ECF registrants:
5
     Michelle Saavedra
6    Renee Waters
     Principal Assistant City Attorneys
7    Office of the City Attorney, Civil Division
     255 West Alameda, 7th Floor
8
     Tucson, Arizona 85701
9    Attorneys for Defendant

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                   10
